PER CURIAM.
The subpoenas issued below at the behest of the defendants were directed to witnesses whose supposed testimony was affirmatively shown to bear no legal pertinence whatever to the issues in the case and thus could not be of any potential assistance in the legitimate defense of the pending charges. See Mazepa v. State, 439 So.2d 1029 (Fla. 3d DCA 1983); State v. Mesa, 395 So.2d 242 (Fla. 3d DCA 1981); Doe v. State, 262 So.2d 11 (Fla. 3d DCA 1972). The trial judge therefore erroneously refused to quash the subpoenas, see Kudos v. Vinskus, 483 So.2d 727, 731 (Fla. 4th DCA 1985), and the order to that effect is for that reason itself quashed.
CERTIORARI GRANTED.